DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 12/12/2018, 8/12/2020, and 6/28/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The disclosure is objected to because of the following informalities:  
In paragraph [0061], last sentence, “in conjunction with information the motor controller” appears to be missing a preposition (e.g., from/by) between “received” and “the motor.”
Appropriate correction is required.

Claim Objections
Claim 51 is objected to because of the following informalities:  
Claim 51, line 3 is missing a period after “rotary vane pump.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 39-51 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, lines 3-4, “said motor controller being configured to control power supplied to drive said pump; and to receive data output from said accelerometer” renders claim 1 indefinite because it is unclear, due to the position of the semicolon following “pump,” whether “to receive output from said accelerometer” characterizes the motor controller specifically or the claimed pump assembly in line 1.  Based on context from the specification, it appears that “to receive output from said accelerometer” characterizes the motor controller specifically, which is how claim 1 is interpreted for the purpose of examination.  If this is the intended interpretation, the semicolon (generally used to demark distinct claim elements) following “pump” should be replaced by a comma.
Claims 39-51 depend from rejected claim 1 and are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 40-41, 43, 45-47, 49, and 51 are rejected under 35 U.S.C. 103 as being unpatentable over De Simon (EP 0851127).
As to claim 1, De Simon teaches “[a] pump assembly (FIG. 2, [0040], diagnostic apparatus applied to vacuum pump 100) comprising: a pump (vacuum pump 100), an associated motor controller (FIG. 2, [0051]-[0052], control unit 20 operably coupled with processing unit 40) and an accelerometer ([0045], vibration transducer 31 may be an accelerometer) mounted on said pump (FIG. 2, [0046], vibration transducer 31 mounted on vacuum pump 100); said motor controller being configured to control power supplied to drive said pump ([0051], control unit 20 supplies power to vacuum pump 100); and to receive data output from said accelerometer ([0052], processing unit 40 receives signals from vibration transducer 31), said motor controller comprising processing circuitry (FIG. 3, processing unit 40 including microprocessor 41) configured to process said data received from said accelerometer to determine accelerations experienced at said pump due to said pump operation (FIG. 4a, blocks 225 and 230; [0046]-[0048], [0052], [0077], and [0081]), said processing circuitry being operable to process data received from said accelerometer in conjunction with motor controller data ([0055]-[0057], processing unit 40 receives signals from vibration transducer 31 and pump operating parameters from control unit 20; [0081]-[0082], signals ACQSL and ACQSH subjected to FFT obtain spectral distribution; [0084]-[0085], spectral amplitude processed with respect to rotation frequency boundaries) so as to separate acceleration data generated by said pump operation and other signals (FIG. 4a, blocks 280-290, [0098]-[0101], cancel background noise components from spectral results).”
De Simon does not expressly teach that the processing unit 40 is integrated within control unit 20 and therefore does not teach “said motor controller being configured” “to receive data output from said accelerometer.”
It would have been obvious to one of ordinary skill in the art before the filing date, to have incorporated the processing unit 40 in control unit 20, such as by including processing unit 40 within a same overall electromechanical unit, because processing unit 40 is operably coupled with the control unit 20 as an overall diagnostic apparatus (paragraphs [0051]-[0052]) so that combining the interoperating units into a single unit would provide a simpler and more compact overall diagnostic unit.

As to claim 40, De Simon teaches “wherein said processing circuitry is operable to correlate said data received from said accelerometer with said motor controller data (FIG. 4a, [0081]-[0085].  This portion of the prior art reads on the limitation because spectral analysis entails correlation of vibration signal data (signals ACQSL and ACQSH) with estimated rotation frequency Ft that is proportional to the determined motor drive frequency Fecc).”

As to claim 41, De Simon teaches “wherein said motor controller data comprises motor control data indicative of motor control signals generated by said motor controller ([0051], [0055]-[0056], [0083]. This portion of the prior art reads on the limitation because motor drive frequency FRMO is a characteristic of feeding voltage from control unit 20).”

As to claim 43, De Simon teaches “wherein said pump comprises a rotor (FIG. 1; [0034], vacuum pump 100 includes a rotatable shaft 123), and said processing circuitry is operable to determine at least one of rotor angular position and rotor speed from said motor controller data (Figure 4A; [0081] to [0083]. This portion of the prior art reads on the limitation because shafts/rotors move in a rotational rather than linear translational manner and therefore rotation speed and rotation frequency are essentially the same thing so that shaft/rotor speed is measured in terms of rpm or rps.  It is a measure of travel (in rotations that physically correlated to distance via diameter of rotor) per unit time).”

As to claim 45, De Simon teaches “wherein said processing circuitry is configured to convert sampled data from said accelerometer to the frequency domain (FIG. 4a, block 230, [0081], vibration data converted to frequency domain via FFT).”

As to claim 46, De Simon teaches “wherein said processing circuitry comprises comparison circuitry (FIG. 3, processing unit 40 comprises microprocessor 41) for comparing data output by said accelerometer and processed by said processing circuitry (FIG. 4a, block 230, vibration data processed via spectral analysis) with at least one threshold value (FIG. 4b, block 315, [0124]) to generate at least one warning signal (FIG. 4b, block 320, [0126]).”

As to claim 47, De Simon teaches “output circuitry for outputting warning indications ([0061], diagnostic apparatus includes devices for visual and/or audio warning signals), said output circuitry being configured to be triggered by said at least one warning signal ([0061], devices for warning activated by a signal generated by microprocessor 41 upon reaching alarm conditions).”

As to claim 49, De Simon teaches “wherein said accelerometer is mounted on said pump (FIG. 2, [0046]); and said motor controller being separate from said pump (FIG. 2) and being configured to receive data from said accelerometer via at least one of a wired and a wireless connection ([0052], processing unit 40 receives data from vibration transducer 31 via lead 33).”

As to claim 51, De Simon teaches “said pump comprising a compressor or a vacuum pump (FIG. 2, [0034], vacuum pump 100); wherein said vacuum pump comprising at least one of a turbo-molecular pump, a dry pump, and a rotary vane pump ([0034], vacuum pump 100 is a turbomolecular pump).”

Claims 39 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over De Simon in view of Nicq (US 9,551,629).

As to claim 39, De Simon does not expressly teach “wherein said processing circuitry is configured to synchronise sampling of data signals output from said accelerometer with at least one type of said motor controller data.”
Nicq teaches “wherein said processing circuitry (FIG. 1, sampling means 5) is configured to synchronise sampling of data signals output from said accelerometer with at least one type of said motor controller data (FIG. 1, col. 3, lines 53-67. This part of the citation reads on the limitation “is configured to synchronise sampling of data signals output from said accelerometer with at least one type of said motor controller data” because sampling means 5 configured to sample vibratory signal output from vibration sensor 9 of the accelerometer type with a sampling signal synchronized with the rotational speed N(t) of shaft 11; Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Nicq’s disclosed synchronization of the sampling of a vibration signal with shaft rotation speed to the vibration signal detection performed by De Simon’s vibration detection components including vibration transducer 31 and/or processing unit 40.  The motivation would have been to correlate vibration signal spectral results with the periodic driver of the vibration signal as disclosed by Nicq (col. 1, lines 23-30) to enable correlation between motor operation in terms of rotation while improving spectral analysis processing efficiency by 
As to claim 52, De Simon does not expressly teach “said sampling being synchronised with at least one type of said motor controller data.”
Nicq teaches “said sampling (FIG. 1, sampling means 5) being synchronized with at least one type of said motor controller data (Abstract; FIG. 1, col. 3, lines 53-67.  This part of the citation reads on the limitation because sampling means 5 is configured to sample vibratory signal output from vibration sensor 9 of the accelerometer type with a sampling signal synchronized with the rotational speed N(t) of shaft 11).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Nicq’s disclosed synchronization of the sampling of a vibration signal with shaft rotation speed to the vibration signal detection performed by De Simon’s vibration detection components including vibration transducer 31 and/or processing unit 40.  The motivation would have been to correlate vibration signal spectral results with the periodic driver of the vibration signal as disclosed by Nicq (col. 1, lines 23-30) to enable correlation between motor operation in terms of rotation while improving spectral analysis processing efficiency by avoiding the excess storage and processing that would otherwise be required for re-sampling vibration signal data to correlate the vibration amplitudes with motor rotation speed (col. 1, lines 63 through col. 2, line 3).

Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over De Simon in view of Nicq, and in further view of Goetze (US 2010/0054957).

As to claim 42, De Simon teaches “wherein said motor controller comprises at least one sensor (FIG. 2, [0042] and [0053]), said motor controller data comprising” “at least one of current output-4- to drive said pump, voltage output to drive said pump, temperature and power ([0056]); and wherein said pump comprises a rotor (FIG. 1, [0034]) and” “sensing rotor speed or rotor angular position  (FIG. 4a; [0081]-[0083]).
De Simon does not explicitly teach “data received from said at least one sensor, and wherein said at least one sensor is for sensing” and “said at least one sensor is for” relating to sensing “current output” and “voltage output” and “rotor speed or rotor angular position.”
Goetz teaches “data received from said at least one sensor, and wherein said at least one sensor is for sensing” and “said at least one sensor is for ([0043], “microprocessor 22 can be connected to a determining device, not illustrated, for determining further parameters of the turbomolecular pump and/or for determining ambient conditions.”).” 
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Goetz to have utilized sensors in the pump diagnostic apparatus disclosed by De Simon as modified by Nicq to provide the operational parameter data such as the current output to drive said pump and the voltage output to drive said pump and the rotor speed or angular position to the controller (control unit 20 and/or processing unit 40).  The motivation would have been to actively measure/detect the parameters in real time so that .

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over De Simon in view of Nicq and Goetze, and in further view of Hong (CN101187589).

As to claim 44, De Simon teaches “said processing circuitry being operable to generate” “condition data (Fig. 4b, block 320; [0126]) from said data received from said accelerometer (FIG. 4a, block 225) and at least one of said rotor angular position data and said rotor speed (FIGS. 4a, block 235]).”
De Simon does not expressly teach said processing circuitry being operable to generate “rotor condition data.”
Hong discloses to generate “rotor condition data (determine rotor balance metric “once per revolution of rotor” based on rotor vibration signals processed in combination with rotor speed and phase (angular position); Abstract; page 3, Summary of the Invention, second paragraph beginning with “[i]n order to achieve the above objective …”; page 4, Detailed Ways, first paragraph beginning with “[a]s shown in the accompanying drawings …”; page 4, Detailed Ways, eighth paragraph beginning with “[a]fter obtaining the vibration signal …”).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied Hong’s teaching of generating rotor condition data based on vibration signals and rotor speed and/or rotor angular position data to the diagnostic system/method disclosed by De Simon as modified by Nicq and Goetz to generate rotor condition data in the alternative or .

Claims 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over De Simon in view of Patey (US 2015/0275902).

As to claim 48, De Simon teaches “said pump further comprising a power source (FIG. 2, [0051])” “said pump comprising a data store for storing data received from said accelerometer (FIG. 3, [0058]).”
De Simon does not expressly teach a power source “for providing power to said accelerometer.” 

Patey teaches a power source “for providing power to said accelerometer (FIG. 5, [0034]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to implement Patey’s teaching of a hardwired or portable power source to the diagnostic apparatus disclosed by De Simon because power may be required for operation of the accelerometer either to perform its primary function in detecting motion and/or to implement an acceleration data recording feature so that the motion of the pump apparatus may be 

As to claim 50, De Simon teaches “wherein said pump comprises a pump mechanism (FIG. 1, [0034], vacuum pump 100 and motor 121) and a pump housing ([0034], cylindrical casing 101).”
 De Simon does not teach “said motor controller is mounted within a housing that is rigidly connected to said pump housing, said accelerometer being mounted within said motor controller housing.”
Patey teaches “said motor controller is mounted within a housing (FIG. 5, [0034]) that is rigidly connected to said pump housing (FIG. 1, [0021] and [0034]), said accelerometer being mounted within said motor controller housing ([0034]).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have modified the pump and diagnostic apparatus configuration disclosed by De Simon to include some form of housing for the motor controller as disclosed by Patey to protect the electrical/electronic components from damage such as from environmental conditions and/or external forces in an operating environment.  It would further have been obvious to one of ordinary skill in the art before the filing date to have combined Patey’s teaching of housing the accelerometer within motor controller housing for configurations in which the motor controller is fixed with respect to the pump as disclosed by Patey (paragraph [0034]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARUN SINHA/Primary Examiner, Art Unit 2863